FILE COPY




                                In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                No. 02-18-00016-CR
                                No. 02-18-00017-CR

                   MICHAEL CHARLES CHADMAN, Appellant

                                         V.

                              THE STATE OF TEXAS



                      On Appeal from the 415th District Court
                               Parker County, Texas
                      Trial Court No. CR17-0425, CR17-0427


                                      ORDER

      Appellant filed a “Motion to Have a Copy of Appellant Brief Made Available

to Appellant” in the above referenced cause.

      After review, the court requests a response from the State to the appellant’s

motion. The response must be filed on or before Thursday, December 27, 2018.

      The clerk of this court is directed to transmit a copy of this order to the

appellant and attorneys of record.

      Dated December 17, 2018.


                                                  Per Curiam